DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 17 December 2020 has been entered.
 
Previous Rejections
Applicant’s arguments, filed 17 December 2020, have been fully considered. Rejections and/or objections not reiterated from previous office 
	
Claim Status
Claims 2 and 5-6 are canceled.
Claims 1, 3-4, and 7-16 are pending and are examined on the merits in this prosecution.

CLAIM REJECTIONS

Obviousness Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1, 3-4, and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Deckner (US 6,090,396), in view of Calello (US 6,033,650), as evidenced by the Wikipedia entry for “Paraffin Wax” (downloaded 10 August 2020 from https://en.wikipedia.org/wiki/ Paraffin wax; of record) and McNamara (US 2011/0224299 A1; of record).
Deckner teaches long lasting, physically stable, moisturizing lipstick cosmetics essentially free of water that comprise lipophilic materials as the continuous phase, and high levels of moisturizers (col 2, “Summary of the
Invention”). Deckner teaches preferred waxes (col 4):

    PNG
    media_image1.png
    214
    471
    media_image1.png
    Greyscale

Deckner teaches a preferred hydrocarbon oil for inclusion in the lipstick that comprises 0-10% lanolin (melting point of 38-40°C; col 3: e.g. 40-48).
For the waxes recited in the composition claimed in claim 1, Deckner teaches: beeswax (mp 62-64 °C), reading on “a first wax”; lanolin, reading on “a second wax”; montan wax (melting point 82-95°C), reading on “a third wax”; and 
Deckner teaches the nonvolatile oil castor oil in the composition (col 3, e.g. 39-41).
Deckner teaches colorants in an amount of from about 0% to about 35% (col 8, claim 1, part (c)).
For claim 3, Deckner teaches an amount of beeswax, reading on “a first wax,” of from about 3% to about 5%, within the claimed range; lanolin, reading on “a second wax,” in an amount of 0-10%, overlapping the claimed range; and carnauba wax, reading on “a fourth wax,” in an amount of about 0.1% to about 1%, overlapping the claimed range. 
For the amount of montan wax, reading on “a fourth wax,” one of ordinary skill in the art would have optimized the amount of montan wax to obtain a lipstick with a melting point that allows easy application and desired wear characteristics. As such, the amount of the fourth wax required to prepare the claimed lipstick may be the result of routine optimization of a result effective variable. As set forth in MPEP 2145(II)(B), determining the optimum values of result effective variables is ordinarily within the skill of the art. See also In re Boesch, 617 F.2d 272,276 (CCPA 1980). In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). Therefore, one of 
For claim 4, Deckner teaches the particularly preferred mixture of waxes (cited above) comprises 11.6% to 19% of the composition, within the claimed range.
For claims 9-12, Deckner teaches non-volatile solvents including octyldodecanol (col 3:14-23). Deckner also teaches the non-volatile solvent glycerin in the composition in amounts from about 8% to about 15% (col 9, claim 16), reading on claims 9 and 12.
For claims 13 and 14, Deckner teaches the dyes and pigments useful in the present invention are selected from the group consisting of lake dyes, micas or pearls, iron oxides, titanium oxides calcium carbonates, treated pigments, and mixtures thereof (col 4: 45-67).
It is noted that the teaching of Deckner of a “dispersing agent” is considered to read on the claim term “wetting agent”  in claim 15 since Deckner teaches dispersing agents include phospholipids, anionic surfactants, cationic surfactants, nonionic surfactants or amphoteric surfactants (col 1: 29-33; see also Examples 1-9).
Deckner teaches an amount of pigments of up to “about 35%.” However, Deckner does not teach pigments that comprise at least 40 wt% of the cosmetic composition.
Calello teaches the missing element of Deckner.

Calello teaches the composition may include waxes including synthetic waxes such as polyethylenes and derivatives thereof, ceresin, paraffin, ozokerite, illipe butter, beeswax, carnauba, microcrystalline, lanolin, lanolin derivatives, candelilla, cocoa butter, shellac wax, spermaceti, bran wax, sugar cane wax, montan wax, whale wax, bayberry wax, or mixtures thereof (col 7: 53-61).
Calello teaches the compositions provide a cosmetic compositions with excellent adhesion to the skin, or superior transfer resistance, and at the same time provide high gloss and shine (col 2: 3-4).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include pigments in an amount of at least 40% by weight in the lipstick composition taught by Deckner. A person of ordinary skill would have been motivated to choose an amount of pigment of
greater than 40% to include in the lipstick composition of Deckner because Calello teaches that an amount of pigment of greater than 40% is useful in a lipstick composition wherein the lipstick has improved transfer resistance as well as high gloss and shine, and one of ordinary skill in the art would expect that the 

2) Claims 7-8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Deckner (cited above), in view of Calello (cited above) and Stagg (US 2015/0313818; of record), as evidenced by the Wikipedia entry for “Paraffin Wax” (cited above) and McNamara (cited above).
The teachings of Deckner and Calello, as well as the cited evidentiary art are discussed above.
The combination of Deckner and Calello does not teach UV absorbing agents or film-forming agents.
Stagg teaches the missing elements of the combination of Deckner and Calello.
Stagg teaches sunscreen ingredients such as the UV absorbing agent ethylhexyl methoxycinnamate (Table 1, reproduced below, and pg 7, [0069]), reading on claims 7 and 8.
For claim 16, Stagg teaches the compositions can comprise film-forming agents to improve the ability of the composition to adhere to a surface and bind the particulate material (pg 1, [0007] and pg 7, [0062]).
 film-forming agents to the composition of the combination of Deckner and Calello. A person of ordinary skill would have been motivated to include sunscreen agents in the lipstick of the composition of the combination of Deckner and Calello because Stagg teaches that an organic sunscreen such as ethylhexyl methoxycinnamate absorbs UV radiation, protecting the skin or lips from sunburn damage. A person of ordinary skill would have been motivated to add film-forming agents to the lipstick of the combination of Deckner and Calello because Stagg teaches that film-forming agents to improve the ability of the composition to adhere to a surface and bind the particulate material in the formulation.

Examiner’s Reply to Attorney Arguments
The remarks of 17 December 2020 have been fully considered. However, claims 1, 3-4, and 7-16 stand rejected under 35 U.S.C. § 103 as set forth above. 

1. Rejection of claims 1, 3, 4, and 7-16 (as previously amended) under 35 U.S.C. §103(a) Over Stagg
Applicant’s arguments with respect to claim(s) 1, 3-4, and 9-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Deckner, in view of Calello and Stagg, as evidenced by “Paraffin Wax” and McNamara, as set forth above, is considered proper.	

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612